EXHIBIT PERSONAL SERVICES AGREEMENT THIS AGREEMENT made effective as of the 15th day of May, 2008. BETWEEN: SKYE INTERNATIONAL INC., a public company duly incorporated pursuant to the laws of the State of Nevada, with principal offices in the City of Scottsdale, in the State of Arizona, together with all of its wholly owned subsidiaries from time to time operating (hereinafter, collectively referred to as the “Corporation”). - and - PERRY D. LOGAN., an individual currently residing in the City of Las Vegas, NV (the “Executive”). RECITALS WHEREAS, the Corporation is engaged in the business of designing, manufacturing and marketing a line of tankless water heaters, as well as a suite of household and consumer lifestyle related appliances and other devices; AND, WHEREAS, the Corporation wishes to contract for the services of the Executive to serve as the President and Chief Executive Officer of the Corporation, and the Executive wishes to be contracted by the Corporation as its President and Chief Executive Officer. NOW, THEREFORE, THIS AGREEMENT WITNESSETH, that inconsideration of the premises and covenants and agreements hereinafter contained it is agreed by and between the parties as follows: ARTICLE 1 - CONTRACT 1.1The Executive will, during the Term (as defined below) or any renewals thereof, perform all of the Duties (as defined below) as the Corporation by action of its Board of Directors shall, from time to time, reasonably assign to the Executive. ARTICLE 2- TERM 2.1Term:Subject to the prior termination of this Agreement as provided herein, the contracting of the Executive by the Corporation shall commence on May 15, 2008, and end on December 31, 2008 (the “Term’). 1 2.2Renewal:Subject to the prior termination of this Agreement as herein provided, upon the expiration of the Term, this Agreement shall automatically renew for successive 12 month periods. For greater certainty, it is understood that Term shall refer to the original term of this Agreement as defined in Article 2.1 herein and to any renewal thereof. ARTICLE 3 - DUTIES 3.1Duties:The Executive shall, during the Term of this Agreement, perform all of the duties and responsibilities (the “Duties’) as the Corporation shall from time to time reasonably assign to the Executive and, without limiting the generality of the foregoing, the Duties shall include those duties set forth in Schedule “A” attached hereto, as from time to time reasonably amended by the Board of Directors of the Corporation. During the Term of this Agreement, the Executive shall devote a reasonable portion of the Executive’s time and attention to the Duties, and shall do all in the Executives power to promote, develop and extend the business of the Corporation and its subsidiaries and related corporations. 3.2Accounting:The Executive shall truly and faithfully account for and deliver to the Corporation all money, securities and things of value belonging to the Corporation which the Executive may from time to time receive for, from or on account of the Corporation. ARTICLE 4 - REMUNERATION 4.1Compensation:The gross annual cash compensation of the Executive shall be One Hundred Twenty Thousand ($120,000) US Dollars (hereinafter, the “Compensation”). All Compensation payable hereunder shall be payable on a monthly basis in arrears. For greater certainty, the Executive acknowledges and confirms that such Compensation methodology is inclusive of any annual bonus or other customary emoluments, perquisites or payments other than those specifically granted under the terms of this Agreement. 4.2Alternate Payment:The Executive agrees that up to 100% of such Compensation payable in accordance with Article 4.1 above may, at the discretion of the Executive, be paid in the form of common stock of the Corporation representing a value at the time of payment equal to at least the value of such unpaid (cash) Compensation (“Stock Based Payment”).For greater certainty, any securities issued to the Executive in connection with the Stock Based Payment shall be priced at the lowest closing bid price of the Corporation’s securities over the ten (10) trading days prior to the issuance of securities under such Stock Based Payment mechanism. 4.2Health Plan:The Executive shall also be entitled to participate, only if such plans exist, in the Corporation’s group benefit plan, medical and family medical plan, stock savings plan, and disability insurance plan. It is understood that all costs associated with such plans will be borne by the Corporation. 2 4.3Expense Reimbursement:The Executive will be reimbursed for reasonable business expenses, within such policy guidelines as may be established from time to time, by the Corporation’s Board of Directors, provided that such business expenses are incurred in the ordinary course of performing the Duties. 4.4Vehicle:During the Term hereof the Corporation shall provide the Executive with reimbursement of vehicle operating and insurance costs.For greater certainty the Executive shall NOT be entitled to any other automobile allowance. 4.5Options:The Executive shall be entitled, upon the execution hereof, to receive 500,000 common share purchase warrants exercisable at $0.50 for a period of 5 years from the date of issuance thereof.Such options shall bear piggy-back registration rights in connection with the filing by the Corporation of any registration statement with the US Securities and Exchange Commission. ARTICLE 5 - BENEFITS AND HOLIDAYS 5.1The Executive shall be entitled to four (4) weeks paid holidays during each year of the Term. Holidays must be taken at times that are satisfactory to the Corporation, acting reasonably, and must be taken within the year to which the holiday relates and holidays not taken shall be deemed to have been taken and no other compensation shall be payable by the Corporation. For greater clarity it is understood that for the purpose of determining the number of holidays for which the Executive is entitled, each year of the Term will commence on January 1st and end on December 31st. ARTICLE 6-CONFIDENTIALITY 6.1Non-Disclosure:The Executive shall not, either during the continuance of the Executive’s contract hereunder or at any time after termination of the Executive as consultant to the Corporation, for any reason whatsoever (except in the proper course of carrying out the Duties, or otherwise required by law), divulge to any person whomsoever, and shall use the Executive’s best endeavors to prevent the publication or disclosure of: 6.1.1 Any confidential information concerning the business or finances of the Corporation or any other corporation, person or entity for which he is directed to perform services hereunder or of any of their dealings, transactions or affairs, including, without limitation, personal and family matters which may come to the Executive’s knowledge during or in the course of the Executive’s contract: or 6.1.2 Any trade secrets, know-how, inventions, technology, designs, methods, formula, processes, copyrights, trademarks, trade mark applications, patents, patent applications or any other proprietary information and/or data of the Corporation (herein collectively called “Intellectual Property”). 3 ARTICLE 7 - INVENTIONS AND PATENTS 7.1If the Executive contributes to any invention whether patentable, patented, or not (an “Invention”), any intellectual property, or any improvement or modification to any Invention or intellectual property then the Executive’s contribution thereto and the Invention, intellectual property or improvement thereof shall, without the payment of any additional compensation in any form whatsoever, become the exclusive property of the Corporation. The Executive shall execute any and all agreements, assurances or assignments that the Corporation may require and the Executive shall fully cooperate with the Corporation in the filing and prosecution of any patent applications. The Executive hereby reiterates and confirms the application of this Article to all such Inventions, intellectual property and improvements that have been made during the tenancy of that certain consulting position with the Corporation’s subsidiaries. ARTICLE 8 - RESTRICTIVE COVENANT 8.1Period of Application:The Executive will not at any time during the Term, or during any renewal thereof, and for a period of two (2) years following the expiration or termination of the Executive’s contract for whatever cause, compete in the United States, directly or indirectly, with any of the businesses carried on by the Corporation, its subsidiaries or affiliates: 8.1.1 As a principal, partner employee; 8.1.2 As an officer, director or similar official of any incorporated or unincorporated entity engaged in any such competing business (the “Other Entity”); 8.1.3 As a consultant or advisor to any Other Entity; 8.1.4 As a holder of shares or debt instrument of any kind of any Other Entity; 8.1.5 In any relationship described in subsections 81.1 through 8.1.4 of this section with any incorporated or unincorporated entity which provides services for or necessarily incidental to the business of an Other Entity: without the prior express written consent of the Corporation, which consent may be withheld by the Corporation for any reason or for no reason. 8.2Independent Legal Advice:Notwithstanding the provisions of Article 8.3 below, the Executive acknowledges and agrees that the time frames for which the aforesaid covenant shall apply have been considered by the Executive who has taken independent legal advice with respect thereto and the restraint and restriction of and on the future activities of the Executive are reasonable in the circumstances. 8.3Amendment of Time Periods:The parties agree that if the time frames set out in this Article are found to unenforceable by a court of competent jurisdiction, the time frames will be amended to the time frames as established by a court of competent jurisdiction. 4 8.4Injunctive Relief:The Executive acknowledges that any breach of Articles 6, 7 & 8 will cause irreparable harm to the Corporation, for which the Corporation cannot be compensated by damages. The Executive agrees that in the event of a breach of the covenant contained in Articles 6, 7, & 8, the Corporation shall not be restricted to seeking damages only, but shall be entitled to injunctive and other equitable relief. ARTICLE 9 - TERMINATION OF CONTRACT 9.1For Cause Termination:The Corporation may terminate this Agreement at any time for cause. The term “for cause” shall include any one or more of the following: 9.1.1 A significant and continuing breach or failure or a continual breaching or failing to observe any of the provisions herein; 9.1.2 An act of dishonesty fundamentally detrimental to the well-being of the Corporation; 9.1.3 Any act of gross negligence relating to completing the Duties; 9.1.4 The commission of a felony offence for which the Executive is convicted, which significantly impairs the Executive’s ability to perform the Duties and responsibilities hereunder or which materially adversely affects the reputation enjoyed by the Corporation; or 9.1.5 The failure to comply with reasonable instructions, orders and directions of the Board of Directors of the Corporation in so far as such instructions, orders and directions are not inconsistent with the Duties, or are, in the reasonable opinion of the Executive: 9.1.5.1 In any way demeaning or likely to result in diminution of the value of the Executives services in the future. 9.1.5.2 Likely to result in the conduct of an illegal act. 9.1.5.3 Inconsistent with any court order or other governmental order or directive. 9.1.5.4 Inconsistent with any shareholders’ resolution passed at any duly convened meeting of shareholders. provided that, with respect to each 9.1.1 through 9.1.5 above, the Executive shall be notified within five (5) business days from the date of any such alleged breach and provided a reasonable opportunity to respond thereto.For greater certainty, the Corporation shall not be entitled to utilize any such provision to terminate this Agreement in respect of any action by the Executive that was: (i) not specifically brought to the attention of the Executive within such five (5) day period (ii) specifically required to be performed by direction of the board, directly or indirectly (iii) this dissemination of information required to be reported in the normal course with the Securities and Exchange Commission or any other competent governmental entity having jurisdiction over the Executive or the Corporation, or (iv) honestly and faithfully performed by the Executive for the benefit of the Corporation. 5 9.2Disability During Term:In the event that the Executive becomes physically or mentally disabled and is unable to perform the Duties for a period of three (3) months, as confirmed by a doctor’s certificate, the Corporation shall be entitled to terminate this Agreement without further compensation upon sixty (60) days written notice to the Executive. In the case of the death of the Executive, all obligations of the Corporation under this Agreement shall cease immediately; provided that, this provision shall not affect any right, benefit or entitlement accruing to the Executive and/or his estate under any of the Corporation’s benefit plans or stock option agreements which arise as a result of the Executive’s prior performance hereunder or his death. 9.3Termination by Executive:The Executive may terminate this Agreement, and the contract created herein, by giving at least Ninety (90) days prior written notice of such intention to the Corporation. After the expiry of such notice, all obligations, except for the obligations of the Executive under Articles 6, 7 and 8 hereof, which shall continue as provided in those Articles, of the Corporation and the Executive under this Agreement shall cease. ARTICLE 10 - OTHER
